DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed September 21, 2022.  

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US Patent Application Pub. No.: US 2019/0229582 A1) in view of Uno et al. (US Patent Application Pub. No.: US 2007/0175212 A1).
For claim 1, Ito et al. disclose the claimed invention comprising: a first cooling fluid passage (reference numeral 66) disposed vertically above the vehicle rotary electric machine (see figures 1, 3) and used to supply refrigerant from above the vehicle rotary electric machine to the vehicle rotary electric machine (see paragraph [0033]); a second cooling fluid passage (reference numeral 74a) disposed inside a rotary shaft (reference numeral 26) in the rotor and used to supply the refrigerant from an inside of the rotary shaft to the vehicle rotary electric machine (see figures 1, 3); a refrigerant circulation circuit (constituted by a refrigerant cooler 64 connected to a refrigerant supply fluid passage 38b, 70, see figure 1) in which the refrigerant is circulated; and a refrigerant cooler (reference numeral 64) configured to cool the refrigerant (see figure 1), wherein: the refrigerant circulation circuit includes a refrigerant supply fluid passage (reference numeral 38b, 70) configured to be supplied with the refrigerant cooled by the refrigerant cooler (reference numeral 64) and is connected to the first cooling fluid passage (reference numeral 66) and the second cooling fluid passage (reference numeral 74a, see figures 1, 3); and the refrigerant supply fluid passage (reference numeral 38b, 70) is connected to the second cooling fluid passage (reference numeral 74a) via a connection fluid passage (reference numeral 38f) defined within the case (see figures 1, 3).  Ito et al. however do not specifically disclose a coolant circulation circuit in which coolant is circulated and is cooled by a fan; and the refrigerant cooler being connected to each of the coolant circulation circuit and the refrigerant circulation circuit.  
Uno et al. disclose a coolant circulation circuit (reference numeral 20, see figure 28) in which coolant is circulated and is cooled by a fan (reference numeral 32a, see figure 28); and the refrigerant cooler (reference numeral 31) being connected to each of the coolant circulation circuit (reference numeral 20) and the refrigerant circulation circuit (reference numeral 30, see figure 28).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a coolant circulation circuit, the fan, and the refrigerant cooler being connected to each of the coolant circulation circuit and the refrigerant circulation circuit as disclosed by Uno et al. for the refrigerant cooler of Ito et al. for predictably providing desirable configuration for facilitating effective cooling of the device.  
For claim 3, Ito et al. disclose the refrigerant supply fluid passage (reference numerals 38b, 70) having a fluid passage defined within the case (reference numeral 34, see figures 1, 3) and bifurcating into the first cooling fluid passage and the connection fluid passage, as refrigerant supply fluid passage 38b, 70 bifurcates into orifice 38c (which leads to first cooling fluid passage 66) and connection fluid passage 38f (shown in figure 3).  
For claim 4, Ito et al. in view of Uno et al. disclose the claimed invention except for the refrigerant cooler exchanging heat between the coolant in the coolant circulation circuit and the refrigerant in the refrigerant circulation circuit.  Uno et al. further disclose the refrigerant cooler (reference numeral 31, figure 28) exchanging heat between the coolant in the coolant circulation circuit (reference numeral 20) and the refrigerant in the refrigerant circulation circuit (reference numeral 30, see figure 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the exchanging of heat between the coolant in the coolant circulation circuit and the refrigerant in the refrigerant circulation circuit as disclosed by Uno et al. for the refrigerant cooler of Ito et al. in view of Uno et al. for predictably providing desirable configuration for facilitating effective cooling of the device.  
For claim 5, Ito et al. in view of Uno et al. disclose the claimed invention except for the coolant circulation circuit circulating the coolant among a water pump, a radiator, a power control unit that controls operation of the vehicle rotary electric machine, and the refrigerant cooler.  Uno et al. further disclose the coolant circulation circuit (reference numeral 20, figure 28) circulating the coolant among a water pump (reference numeral 21, see figure 28), a radiator (reference numeral 22), a power control unit (reference numeral 50) that controls operation of the vehicle rotary electric machine (see figure 28), and the refrigerant cooler (reference numeral 31, see figure 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the water pump, radiator, power control unit, and the refrigerant cooler as disclosed by Uno et al. for the coolant circulation circuit of Ito et al. in view of Uno et al. for predictably providing desirable configuration for facilitating effective cooling of the device.  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. in view of Uno et al. as applied to claim 1 above, and further in view of Ito et al. (US Patent Application Pub. No.: US 2014/0126606 A1, hereinafter “Ito ‘606”).
For claim 2, Ito et al. disclose the claimed invention including a refrigerant storage part (reference numeral 38g) that is a space in which the refrigerant is stored being defined at an end of the connection fluid passage (reference numeral 38f, see figure 3), to which the second cooling fluid passage (reference numeral 74a) is connected (see figure 3), but Ito et al. in view of Uno et al. do not specifically disclose a temperature sensor being attached to a wall of the case within which the refrigerant storage part is defined.  Having a temperature sensor for a refrigerant storage is a known skill as exhibited by Ito ‘606 which discloses a temperature sensor (reference numeral 104) for a refrigerant storage (reference numeral 98, see figure 2), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature sensor as disclosed by Ito ‘606 for the wall of the case of Ito et al. in view of Uno et al. for predictably providing desirable configuration for monitoring the characteristics of the device.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834